DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-5 have been considered but are not persuasive.
	With respect to the rejection of claim 4, Applicant argues the cited references, either individually or as a combination, fail to disclose that the deletion of the downloaded sample is in response to the reception of the seek command which specifies a target start time. None of the cited references discloses not downloading the sample corresponding to the target start time that the seek command specifies when the memory of the multimedia playback system store that sample but, instead, downloading the first sample that is not downloaded and whose timestamp is later than the target start time that the seek command specifies (pages 7-8). This argument is respectfully traversed.
	Chen discloses in response to a seek request with seek target, discard, drop or not caching/storing portions of content in the current stream or portions of content earlier or before the seek target and start downloading portion of new content of user content starting from the seek target (see include, but are not limited to, paragraphs 0037, 0042, 0050, 0070). 
	In addition to Chen, May also disclose downloading content portion that is later than the target start time that the request specifies and not downloading (removing) content that is not specified/outside the target time (see include, but are not limited to, figures 16C-16D, paragraphs 0067, 0132, 0141,0172, 0217, 0220, 0225, 0227).
	Thus, Chen in view of May discloses all limitations recited in claim 4 including “downloading the first sample that is later than the target start time and not downloaded rather than downloading the sample correspond to the target start time that the seek command specifies…”.

With respect amended claims 1 and 5, Applicant argues the cited references do not disclose “deleting one or more of the downloaded samples whose time stamps are greater than the target start time and keeping other downloaded samples whose time stamps are smaller than the target start time in response to the reception of the seek command” because Chen discloses all the previously cached multimedia are deleted when a seek request is received (see Applicant’s remarks on pages 5-6). This argument is respectfully traversed. 
	Although Chen discloses the player buffers are flushed to discard cached portions of the previous video source, Chen disclose downloading portion of new content from the seek target to resume the playback. Chen also disclose drop portions of the discloses in response to a seek request with seek target, discard, drop portions that are earlier within the segment than the identified frame and/or dropping portion of segment that are duplicative of content stored at the client device to modify the segment create modified version of media content and downloading new content after the seek target with modified version for new stream (see include, but are not limited to, paragraphs 0016, 0033, 0037, 0042, 0050, 0070). 
	In addition to Chen, May also discloses downloading content portion that is later than the target start time that the request specifies removing the downloaded file before the target selected time from the playback in response to user selected new playback point and new content is added to the playlist (see include, but are not limited to, figures 16C-16D, paragraphs 0067, 0132, 0141,0172, 0217, 0220, 0225, 0227).
	Therefore, the combination of references discloses all limitation recited in the amended claim including limitation “…deleting one or more of the downloaded samples whose time stamps are greater than the target start time and keeping other downloaded samples whose time stamps are smaller than the target start time…” (read on removing/rolling out/discarding or dropping portions of old video stream that have time stamps before seek target or new playback position (or rolling out/removing file before the start time based on limit availability of files in a playlist as taught in May) and keeping downloaded portions of content/modified version that has time stamps later than the seek target or content with time stamp after the new selected point. 

For reasons given above, rejections of claims 1, 4-5 are discussed below.
Claims 2-3, 6-7 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160323653) in view of either Rachabathuni (US 20190069006) or May Jr. et al. (US 20110246621).
	Note: all documents that are directly or indirectly incorporated by references in their entireties in Chen (see para. 0001, 0032) including application serial No. 14/312,558 (corresponding to 20140380352 -hereinafter referred to as Mangalore) are treated as part of the specification of Chen (see for example, MPEP 2163.07 b).

Regarding claim 1, Chen discloses a multimedia content playback method, comprising:
 	 obtaining a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory (obtaining a plurality video content by downloading, via a network connected to content source, a plurality files/data of video content to storage/client device buffer 225 of client device 110 – see include, but not limited to, figures 1-3, 6, paragraphs 0030-0031, 0039-0040);
	receiving a seek command which specifies a target start time (receiving a seek request which specifies start requested time point and represents as a new DLNA stream beginning with a new PCP block– figure 3, paragraphs 0033-0034, 0040); 
 	deleting one or more of the downloaded samples that are greater than the targeted start time and keeping other downloaded samples that are smaller than the target start time in response to the reception of the seek command (discarding/dropping/trimming any cached content associated with of previous video source before the seek target and downloading new content/modified content later than the seek target in response to reception of a seek request – see include, but are not limited to, figure 3, paragraphs 0016, 0027, 0033-0034, 0037, 0040, 0042, 0070);
	downloading a target sample corresponding to the target start time that the seek command specifies (receiving a new video corresponding to requested time point of video stream starting from the seek target time point – see include, but not limited to, figure 3, paragraphs 0033-0034, 0040, 0046, 0049-050).  
	Chen further discloses seek target time point, time reference point within the multimedia stream (see for example, paragraphs 0034, 0046) and each segment has a time duration (see for example, Mangalore: paragraph 0032). However, Chen does not explicitly disclose each sample has a time stamp.
	Rachabathuni or May (hereinafter referred to as Rachabathuni/May) discloses each sample has a time stamp (timestamp associated with content of segment/file - see Rachabathuni: paragraphs 0016-0017, 0032, 0041, 0058, 66, 67; May: paragraphs 0120, 0220, 0222, 0225). 
	In addition to Chen, Rachabathuni/May disclose deleting one or more of the downloaded samples whose time stamps are greater than the target start time and keeping other downloaded samples whose time stamps are smaller than the target start time in response to reception of the seek command (terminating or removing one or more samples/files whose time stamps associated with current video playback and before the seek point or file that is rolled out based on new selected point and limit availability files in a playlist and keeping/receiving other downloaded/buffered files whose time stamps after the seek point – see include, but not limited to, Rachabathuni: paragraphs 0059-0062, 0081, 0088; May \: figures 16C-16D, paragraphs 0067, 0132, 0141,0172, 0217, 0220, 0225, 0227);  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings including each sample has a time stamp as taught by Rachabathuni/May in order to yield predictable result of improving accuracy of selecting each file/segment of content at specified time stamp associated with each file/segment (see for example, May: paragraph 0220, 0222; Rachabathuni: paragraph 0041).  

Regarding claim 4,  limitations that correspond to the limitations of claim 1 are analyzed as discussed in the rejection of claim 1 (scope of claim 4 is broader than scope of claim 1). Particularly, Chen in view of Rachabathuni/May discloses a multimedia content playback method for a multimedia playback device, comprising: 
 	obtaining, at the multimedia playback device, a plurality of downloaded samples by downloading via a network a plurality of samples of a multimedia content to a memory, wherein each sample has a time stamp (see similar discussion in the rejection of claim 1 and Chen: figures 1-3); 
 	receiving, at the multimedia playback device, a seek command which specifies a target start time (see similar discussion in the rejection of claim 1 and Chen: figures 1-3); 
 	comparing, at the multimedia playback device, the target start time with at least one of the time stamps of the samples that have been downloaded to the memory of the multimedia playback device (see similar discussion in the rejection of claim 2 and include, but not limited to, Chen: figures 2-6, paragraphs 0034, 0040, 0049-0050); and 
 	 downloading, at the multimedia playback device in response to the reception of the seek command, the first sample that is later than the target start time that the seek command specifies and not downloaded rather than downloading the sample corresponding to the target start time that the seek command specifies, wherein memory of the multimedia playback device stores the sample corresponding to the target start time that the seek command specifies (in response to seek request, download new content starting from seek target time point and terminate/stop receiving content prior to the target time point (content correspond to previous content source) and storing content starting from target seek point in memory/buffer of client device -see include, but are not limited to, Chen: figures 2-6, paragraphs 0033-0034, 0037, 0040, 0042, 0049-0050; Rachabathuni: figures 1-2, 4-5, paragraphs 0038, 0044, 0046,  0082, 0091-0092; figures 6, 13, 16A-16E, paragraphs 0067, 0132, 0141,0172, 0217, 0220, 0225, 0227 and discussion “in response to arguments” above).

Regarding claim 5, limitations of a multimedia content playback device that correspond to the limitations of the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Chen in view of Rachabathuni/May discloses the multimedia content playback device (client and/or network attached storage device/computing device – see include, but not limited to, Chen: figures 1-2, 6; Rachabathuni: figures 1-2, 4; May: figures 1, 5), comprising: 
 	a network transceiver circuit (network transceiver circuity with video source/content provider – see include, but not limited to, Chen: figures 1-2, 6, Rachabathuni: figures 1-2, 4; May: figures 1, 5); 
 	a memory, storing a plurality of program instructions or program codes (storage/memory storing a plurality of program instructions/codes - see include, but not limited to, Chen: figures 2, 6; Rachabathuni: figures 1-2, 4, paragraph 0095; May: figures 1, 5); and 
 	a processing unit, coupled to the network transceiver circuit and the memory and configured to execute the program instructions or program codes to perform following actions (see include, but not limited to, Chen: figures 2, 6; Rachabathuni: figures 1-2, 4, paragraph 0095; May: figures 1, 5): 
 	9obtaining a plurality of downloaded samples by using the network transceiver circuit to download a plurality of samples of a multimedia content to the memory, wherein each sample has a time stamp; 
 	receiving a seek command which specifies a target start time; 
 	deleting one or more of the downloaded samples  whose time stamps are greater than the target start time and keeping other downloaded samples whose time stamps are smaller than the target start time in response to the reception of the seek command; and 
 	downloading a target sample corresponding to the target start time that the seek command specifies to the memory (see similar discussion in the rejection of claim 1 and include, but not limited to, Chen: figures 1-3, 6, paragraphs 0034, 040, 0049-0050; Rachabathuni: figures 1-2, 4, paragraphs 0032, 0038, 0044, 0090-0091, 0095; May: figures 1-3, 5, 16C-16D, paragraphs 0067, 0132, 0141,0172, 0217, 0220, 0225, 0227).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mitsuji et al. (US 8677430) discloses content rental system.
	Chen et al. (US 20110107365) discloses system and method for managing program assets.
	Casal Martin et al. (US 20180310075) discloses multimedia content delivery with reduced delay.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
October 27, 2022